INCREASING IONIC CONDUCTIVITY OF LiTi2(PS4)3 BY SINTERING
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/19/2019, 3/5/2019, 4/8/2020, 6/29/2020, 9/18/2020, 11/30/2020, 1/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  amend the preamble to read “A method”.  Appropriate correction is required.
Claims 2-8 is objected to because of the following informalities:  amend the preamble to read “The method”.  Appropriate correction is required.
Claims 6 and 8 are objected to because of the following informalities:  amend the preamble to read “the heat treatment step”.  Appropriate correction is required.

Specification
The following titles are suggested: INCREASING IONIC CONDUCTIVITY OF LiTi2(PS4)3 BY SINTERING or INCREASING IONIC CONDUCTIVITY OF LITHIUM TITANIUM THIOPHOSPHATE BY SINTERING.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 recite the limitation "the sintering time”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the material”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are under 35 U.S.C. 103 as being unpatentable over Youngsik et al. (Chem. Mater. 2008, 20, 470-474) and further in view of Kanno et al. (US 2013/0040208 A1).
Regarding claims 1 and 3, Youngsik et al. teach a method of treatment of a sample of lithium titanium thiophosphate LiTi2(PS4)3 comprising the steps of:
(a) providing a solid sample of lithium titanium thiophosphate LiTi2(PS4)3 (Abstract and Synthesis, p. 471.). However, they do not teach (b) compressing the lithium titanium thiophosphate sample provided in step (a) to form a compressed powder layer; and
(c)    sintering the lithium titanium thiophosphate obtained as a compressed powder layer in step (b) at a temperature of at least 200°C and at most 400°C.
Kanno et al. teach a sulfide electrolyte material which can comprise Li, Ti, and P elements (Claim 18). Further, the material is subjected to (b) compressing into a pellet (Example 1) and (c)    sintering the lithium titanium thiophosphate obtained as a compressed powder layer in step (b) at a temperature of at least 200°C and at most 400°C for at least 1 hour and at most 300 hours (Paragraph 0110 discloses 300-1000 degrees C and example 1 discloses for 6 hours.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Youngsik with Kanno in order to improve ion conductivity (Kanno, abstract).

Claims 4-6 and 8 are under 35 U.S.C. 103 as being unpatentable over Youngsik et al. (Chem. Mater. 2008, 20, 470-474) and Kanno et al. (US 2013/0040208 A1) and further in view of Chen (CN 103401017) and Jang et al. (US 2016/0372785 A1).
Regarding claims 4-6 and 8, Youngsik and Kanno teach a method of preparation of lithium titanium thiophosphate LiTi2(PS4)3 comprising the steps of:
(α) providing a mixture of lithium sulfide Li2S, phosphorus sulfide P2S5, and titanium sulfide TiS2 (Youngsik, Synthesis, p. 471.)
However, they do not teach (β) subjecting the mixture prepared in step (α) to a preliminary reaction step through mechanical milling or melt-quenching to produce an intermediate amorphous sulfide mixture;
(γ) subjecting the mixture prepared in step (β) to a heat treatment step at a maximum plateau temperature of at least 350°C and less than 500°C.
Chen et al. teach a method of preparation of lithium titanium thiophosphate LiTi2(PS4)3 (Abstract) comprising the steps of: (α) providing a mixture of lithium sulfide Li2S, phosphorus sulfide P2S5, and titanium sulfide TiS2 (Abstract) 
(β) subjecting the mixture prepared in step (α) to a preliminary reaction step through mechanical milling or melt-quenching to produce an intermediate amorphous sulfide mixture (Abstract discloses ball mill mixing to produce an amorphous intermediate.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Youngsik and Kanno with Chen in order to produce a material with high room-temperature ironic conductivity (Abstract).
Further, while Chen discloses to a heat treatment step (Abstract discloses heating to 300 degrees C), they do not teach (γ) subjecting the mixture prepared in step (β) to a heat treatment 
Jang describes a process for making an electrolyte (para. 2) that combines a lithium sulfide compound and a sulfide source (para. 18), the sulfide source can be P2S5 (para. 52).
The mixture can include another metal (para. 53). Jang explains that the mixture is heated from a temperature from 200-400 degrees C from 1 min to 100 hrs (para. 71). The reasoning is that when the heating temperature is less than about 200.degree. C., and the heating time is less than about 1 min, it may be difficult to form crystal structure of the lithium ion conductive sulfide (para. 72). When the temperature is greater than about 400 degree C. and the time is greater than about 100 hours, conductivity of the lithium ion in the lithium ion conductive sulfide compound may be reduced (para. 72).
Therefore, it would have been obvious to one of ordinary skill in the art of the claimed invention to operate the heating step of Chen at 300 degrees C with the broader range of 200-400 degrees C, as taught by Jang because Jang explains that this heating range facilitates both crystal structure formation and maintains proper lithium conductivity and this temperature range is known to be effective to produce a lithium-based electrolyte that maintains all the desirable properties of the electrolyte.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955). MPEP 2144.05.

Allowable Subject Matter
Claims 2 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the limitations of claim 2. Claim 7 is in condition for allowance due its dependence on claim 2. However, claim 7 will also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729